DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balseanu (US 20080020591).
Balseanu teaches a method of depositing a material on a substrate in a processing chamber, comprising: exposing a substrate to a deposition gas in the presence of RF power to deposit a silicon nitride film that is doped with phosphorus on the substrate, wherein: the deposition gas comprises a silicon precursor (e.g. silane, claim 13), a nitrogen precursor(e.g. ammonia, claim 12), a phosphorus precursor(e.g. phosphine, claim 11), and a carrier gas(e.g. diluent gases, such as nitrogen, claim 14) [0170], which (the RF power being used during deposition also indicates) is a plasma-enhanced chemical vapor deposition process [0191].
Balseanu further teaches that the addition of phosphorus to the silicon nitride increases the film density and acts as a mobile ion getter, thus improving its ability to stop etching, so the concentration of phosphorus is a result effective variable controlling the density and the mobile ion gettering ability of the silicon nitride film and its ability to reduce etching [0309-0311].
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of phosphorus concentration of “from about 0.1 atomic percent (at%) to about 10 at%” or “0.5-8at%”(claim 7) or “1-6 at%” (claim 8) through process optimization of the concentrations of the reactants to tune the density and gettering ability of the SiN, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 1, 7, 8, 16, and 17).
Claim 5: Balseanu further teaches that while densifying the film [0135], exposing the substrate to hydrogen while exposing the substrate to processing gas in order to control the compressive stress of the film [0138].
Claim 6 and 18: Balseanu further teaches densifying the phosphorus-doped, silicon nitride film by sequentially alternating between cycles of the plasma-enhanced chemical vapor deposition process and a nitrogen-plasma process, wherein the nitrogen-plasma process comprises exposing the substrate to a nitrogen plasma while ceasing to expose the substrate to the deposition gas [0171-0174]. 
Claims 9-10: Balseanu exemplifies depositing films that are 43% nitrogen and 32% silicon (table IX, [0214]), which anticipate applicant’s claimed ranges.  Additionally, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 15: Balseanu teaches the phosphorus-doped, silicon nitride film is an stop etch layer [0004].
Claims 2-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balseanu (US 20080020591) in view of Grill (US 20030139062).
Balseanu teaches depositing the films using RF power to create the plasma for deposition, however, it does not specifically teach if the plasma (and RF) is operating continuously or if it is being pulsed (intermittently being turned off) during deposition.
Grill is also directed towards PECVD of silicon based films [0026], including using RF power to create the plasma.  However, it further teaches that such plasma can be pulsed on an off during deposition by pulsing the RF power on and off [0031], or the plasma may be instead operated in a continuous mode, where the RF power is maintained on while exposing the substrate to deposition gas [0043-0045].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to operate the RF power during deposition in the process of Balseanu in either a pulsed operation (causing pulsed plasma) or in continuous operation (maintaining plasma during deposition) while supplying the deposition gas because they were known alternative ways of operating such RF plasma sources which were taught to be effective for film deposition and doing so would produce no more than predictable results (changing the duty cycle of the plasma) (claims 2-4, 19 and 20).

Response to Arguments
Applicant's arguments filed 05-12-2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments regarding double patenting are convincing, as a result, those rejections are withdrawn.  However, all claims remain rejected under other bases.
Regarding applicant’s argument that Balseanu does not teach specific concentration values for doping silicon nitride with phosphorus, so it cannot render applicant’s claimed range obvious.  However, Balseanu teaches the benefits of doping silicon nitride with phosphorus, such as decreasing the etch rate, making its concentration a result effective variable in the prior art.  It has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As a result, applicant’s claimed range is obvious.  Furthermore, the effect that applicant teaches they obtain by adding phosphorus to silicon nitride is to control the etch rate [0013], which Balseanu teaches is one of the effects that a practitioner will control the phosphorus doping to obtain, so applicant’s results are expected in the prior art.
Regarding the argument that through Balseanu literally teaches concentrations that anticipate applicant’s claimed ranges for nitrogen and silicon as appropriate for silicon nitride, it does not disclose the values for phosphorus, so it is “not applicable” to the claims.  The rejection is based upon obviousness, not anticipation.  Balseanu teaches those values for nitrogen and silicon, so they are obvious concentrations, and as was stated in the previous office action,  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”
Since the previous arguments are not convincing, Grill does not need to teach those features and the argument against it are not convincing.
Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712